Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The amendment is presented to place the abstract in a format consistent with MPEP § 608.01(b). The abstract should be a single paragraph and should not read like a claim.  A marked up copy of the amendment is presented below, followed by a clean copy of the amended abstract.
The application has been amended as follows: 

Marked up copy

ABSTRACT OF THE DISCLOSURE

region in the screen although with a narrow viewing angle, and an image display 
system is provided. [] [A] The reflective transparent screen has .[,] [] [the] The irregular surface of the first transparent layer 32 having a slant angle in a first direction being within a range of from -44° to +44°, and a slant angle in a second 
direction perpendicular to the first direction being within a range of from -44° to +44°. 
 Clean copy

ABSTRACT OF THE DISCLOSURE

A reflective transparent screen exhibiting high brightness over a wide region in the screen although with a narrow viewing angle, and an image display system is provided.  The reflective transparent screen has a first transparent layer 32 having an irregular surface, a reflective layer 40 formed on the irregular surface, and a second transparent layer 52 formed on the irregular surface on which the reflective layer 40 is formed so as to fill irregularities.  The irregular surface of the first transparent layer 32 has a slant angle in a first direction being within a range of from -44° to +44°, and a slant angle in a second direction perpendicular to the first direction being within a range of from -44° to +44°.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852